DETAILED ACTION
Response to Arguments
The applicant’s amendments to the specification are acknowledged and have been entered.
The applicant’s amendments to the drawings are acknowledged and have been entered. 
The applicant’s amendments to claim 15 overcome the 112 indefiniteness rejection as set forth in the previous Office action. 
Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive.
The applicant’s arguments with respect to the claim interpretation under 112(f) have been fully considered by the examiner and are not persuasive. The applicant argues that there is structure in the specification that corresponds to the claimed elements in the claims, however, the claims recite sufficient structure because the claims describe how the elements interact with other component parts. The examiner disagrees with this statement and respectfully submits that while the elements may interact with one another, they still lack sufficient claimed structure and remain coupled with functional language. One element lacking structure and containing functional language coupled with another element lacking structure and containing functional language does not render sufficient structure in the claims to overcome the 112(f) interpretation. The interpretation(s) are maintained.
.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the actuator assembly arranged to move the cannula relative to the stylet between a retracted position in which at least part of the tissue sampling portion is exposed and an extended position in which the cannula at least partly surrounds the tissue sampling portion” as set forth in Claim 1;
“a cannula actuator moveable between a primed configuration and an actuated configuration to move the cannula between the retracted position and the extended position” as set forth in Claim 1;
“a selective coupling mechanism arranged to provide a selective coupling between the actuator assembly and one or both of the stylet and the cannula” as set forth in Claim 1; and

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
“the actuator assembly arranged to move the cannula relative to the stylet between a retracted position in which at least part of the tissue sampling portion is exposed and an extended position in which the cannula at least partly surrounds the tissue sampling portion” as set forth in Claim 1, is being interpreted as the actuator assembly 226 as set forth in paragraphs 0084 and 0087 of the instant application;
“cannula actuator moveable between a primed configuration and an actuated configuration to move the cannula between the retracted position and the extended position” as set forth in Claim 1, is being interpreted as the cannula actuator 228 as set forth in paragraphs 0084-0086;
“a selective coupling mechanism arranged to provide a selective coupling between the actuator assembly and one or both of the stylet and the cannula” as set forth in Claim 1, is being interpreted as selective coupling mechanism 230 as set forth in paragraphs 0086 and 
“a cannula coupler, the cannula coupler being movable between: a cannula coupled configuration in which the cannula is coupled to the actuator assembly; and a 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180008244 A1 to Nishina et al. (hereinafter, Nishina).
Regarding claim 1, Nishina discloses a biopsy device, comprising inter alia: 
a cannula comprising an elongate cannula body (outer needle 110) extending between a cannula distal end (needle tip 111) and a cannula proximal end ([0041] the biopsy needle 100 … houses each of the proximal end of the outer needle 110 and the inner needle 120 therein) to define a lumen (Fig. 1), wherein the cannula comprises a The outer needle 110 has a tubular shape with a sharp distal end and includes a needle tip 111); 
a stylet comprising an elongate body (inner needle 120) having a stylet distal end (needle tip 121) and a stylet proximal end ([0042] The outer needle 110 has a tubular shape with a sharp distal end and includes a needle tip 111), the stylet being slidably disposed within the lumen (Fig. 1), wherein the stylet comprises a tissue sampling portion (concave portions 123A and 123B), the tissue sampling portion being formed by a notch in the body of the stylet at or near the stylet distal end ([0045]); 
an actuator assembly (outer needle slider 139, outer needle knob 140), the actuator assembly arranged to move the cannula relative to the stylet between a retracted position in which at least part of the tissue sampling portion is exposed (Fig. 10E) and an extended position in which the cannula at least partly surrounds the tissue sampling portion (Fig. 10F), the actuator assembly comprising a cannula actuator moveable between a primed configuration (Fig. 10E) and an actuated configuration (Fig. 10F) to move the cannula between the retracted position and the extended position;
a selective coupling mechanism (hook releasing lever 137, fulcrum 137a and outer needle fixing hook 137b) arranged to provide a selective coupling between the actuator assembly the cannula ([0059]), wherein:
the selective coupling mechanism comprises a cannula coupler (hook releasing lever 137), the cannula coupler being movable between a cannula coupled configuration in which the cannula is coupled to the actuator assembly (Fig. 10E where lever 137 of the coupling mechanism is coupled to 139 of the actuator assembly) such that movement between the primed configuration (Fig. 10E) and the actuated configuration 
a rotation of at least part of the cannula coupler (hook releasing level 137) causes movement of the cannula coupler between the cannula coupled configuration and the cannula uncoupled configuration (rotation on the fulcrum 137a causes the movement of the cannula coupler between the cannula coupled configuration as best seen in Fig. 10A and 10D, 10E).
Regarding claim 15, Nihsina discloses wherein the cannula actuator comprises a biasing member formed from a resilient member (change coil spring 138) and wherein in the primed configuration the cannula actuator is biased towards the actuated configuration ([0052]), and preferably wherein the resilient member is a coiled spring (change coil spring 138).  
Regarding claims 16, Nishina discloses a method of collecting a tissue sample using the biopsy device of claim 1, the method comprising: moving the cannula actuator from the actuated configuration to the primed configuration; extending the stylet relative to the cannula to expose the tissue sampling portion and to receive tissue in the tissue sampling portion; and moving the cannula actuator from the primed configuration to the actuated configuration to cause movement of the cannula relative to the stylet, whereby tissue in the tissue sampling portion is cut from the surrounding tissue so that a tissue sample is taken, wherein the method further comprises using the selective coupling mechanism to decouple the stylet and/or the cannula from the actuator assembly, while .
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791